Citation Nr: 1641244	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a deep vein thrombosis in the left lower extremity (DVT).

2.  Entitlement to service connection for an abdominal aortic aneurysm (AAA).

3.  Entitlement to an increased rating for myocardial infarction, currently rated as 60 percent disabling. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to June 30, 2014.


REPRESENTATION

Veteran represented by:	David F. Bander, Attorney at Law



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2013 (DVT of the left lower extremity and AAA) and February 2014 (myocardial infarction and TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) respectively located in Boston, Massachusetts, and Providence, Rhode Island.

The Board notes that, in a December 2014 rating decision, the Veteran's claim for a TDIU was granted effective June 30, 2014.  

In May and October 2014 the Veteran requested a hearing before a Veterans Law Judge, but his representative withdrew that request in May 2016 after it was scheduled. 

The Board notes that the Veteran's representative indicated in May 2016 filings that the Veteran wished to continue his appeals regarding the issues of whether clear an unmistakable error (CUE) existed in several prior rating decisions.  In this regard, in December 2014 the RO decided that a March 1997 rating decision did not contain CUE.  Neither the Veteran nor his representative appealed the December 2014 decision.  To the extent the Veteran or his representative is attempting to raise a similar matter, a standard VA form should be submitted to the RO.



FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative in written correspondence that the Veteran wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a DVT of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an AAA have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to a rating in excess of 60 percent for a myocardial infarction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to a TDIU prior to June 30, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative indicated in written correspondence received by the Board in May 2016 that the Veteran wished to withdraw his appeal regarding the issues of entitlement to service connection for a DVT of the left lower extremity and an AAA, entitlement to a rating in excess of 60 percent for myocardial infarction, and entitlement to a TDIU prior to June 30, 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


